DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Status of Claims
Claims 1-19 are currently pending in the application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim 1 calls for the limitation “a single-piece gas turbine engine bleed duct” in the preamble; which limitation is indefinite as it is unclear what the scope of “single piece” is. Is the duct manufactured in one piece? Or is the claimed duct manufactured in multiple components, then assembled into a single piece? It is uncertain.
Confusions are further raised when claim 1 recites separate elements such as a first inlet duct and a second inlet duct. How can a duct be made as both a single-piece element and multiple pieces elements simultaneously?

Furthermore, with respect to at least claim 2 which requires that the system of claim 1 further comprises a valve; it is unclear as to how, a valve can be integrally manufactured within a duct so as to form a single-piece structure. Since the valve appear to be claimed as a separate structural element of the single-piece duct, it is unclear as to how multiple elements that are assemble together be referenced as a “single-piece construction”.

Claim 1 also calls for the limitation “A single-piece gas turbine engine bleed duct for a gas turbine engine comprising” in the preamble. It is unclear if the word “comprising” is referring to the duct of to the turbine engine. Applicant is encouraged to amend the preamble so as to clearly point out that the “comprising” is referring to the duct.

Claim 3 calls for the limitation “wherein the main airflow conduit comprises a pressure regulating valve for regulating airflow through the main airflow conduit”. Claim 3 depends on claim 2, and claim 2 requires that “the main airflow conduit comprises a valve for regulating airflow therethrough”. It is unclear if two separate valves are required for the main airflow conduit as presently claimed in claim 3. As best understood, the main airflow conduit only comprises a single valve.

Each of claims 6 and 7 calls for the limitation “the pressure-regulating valve”, which limitation lacks antecedent basis.

For examination purposes, claim 6 will be interpreted as “wherein the control valve is fueldraulically or hydraulically actuated” and claim 7 will be interpreted as “wherein the control valve is electrically actuated via a motor”.

Claim 12 calls for the limitations “the pressure regulating valve” and “the control valve”; which limitations lack antecedent basis.

For examination purposes, “the pressure regulating valve” and “the control valve” will be interpreted as those of claims 3 and 5.

Claim(s) 2-19 is/are indefinite for their dependency on an indefinite base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5, 7-8, 10-13, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Sennoun (US 8397487 B2); or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Sennoun (US 8397487 B2) in view of Ott (US 20170321824 A1).

Regarding claim 1:
Sennoun discloses a single-piece gas turbine engine bleed duct (duct formed by #102, #104, and #38) for a gas turbine engine #10, the duct comprising comprising: 
a main airflow conduit #38 configured to transmit a bleed flow to a location #6 outside the gas turbine engine; 
a first inlet duct #102 for directing airflow to the main airflow conduit (Fig. 2); and 
a second inlet duct #108 for directing airflow to the main airflow conduit (Fig. 2); 
wherein each of the first and second inlet ducts are directly connectable to an engine casing of a gas turbine engine (see at least Fig. 2). 

To the extent that applicant submits that the duct is not a single-piece, it has been held that the use of a one piece construction instead of several parts rigidly secured together would be merely a matter of obvious engineering choice (see MPEP 2144.04, In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)). Further, Ott teaches the concept of manufacturing multiple conduits as one unitary piece using additive manufacturing ([0012]). 

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Sennoun with the duct formed as a single-piece; similarly as taught by Ott.

One of ordinary skills would have recognized that doing so would have facilitated assembly of the duct onto the turbine engine casing; at least by virtue of having a fewer number of structures to assemble.

Regarding claim 2:
Sennoun either alone or as modified discloses all the limitations.
Sennoun further discloses wherein at least one of the main airflow conduit, the first inlet duct and the second inlet duct comprises a valve for regulating airflow therethrough (see valves #104, #112, #54, Fig. 2).

Regarding claim 3:
Sennoun either alone or as modified discloses all the limitations.
Sennoun further discloses wherein the main airflow conduit comprises a pressure regulating valve #54 for regulating airflow through the main airflow conduit.

Regarding claim 4:
Sennoun either alone or as modified discloses all the limitations.
Sennoun further discloses wherein the first inlet duct comprises a non-return valve #104 (col. 4, L 62-64).

Regarding claim 5:
Sennoun either alone or as modified discloses all the limitations.
Sennoun further discloses wherein the second inlet duct comprises a control valve #112. 
 
Regarding claim 7:
Sennoun either alone or as modified discloses all the limitations.
Sennoun further discloses wherein the control valve is electrically actuated via a motor (see col. 5, L 14-18: inherently, a motor is inherently present in order for the valve to be operated by the controller #48).

Regarding claim 8:
Sennoun either alone or as modified discloses all the limitations.
Sennoun further discloses a gas turbine engine #10 for an aircraft #8 comprising: an engine core comprising a turbine #24, a compressor #16, and a core shaft #32 connecting the turbine to the compressor; a fan #14 located upstream of the engine core, the fan comprising a plurality of fan blades (inherently present); and the single-piece gas turbine engine bleed duct of claim 1 (see rejection of claim 1). 

Regarding claim 10:
Sennoun either alone or as modified discloses all the limitations.
Sennoun further discloses a nacelle #26 and a bypass duct #28 defined by the nacelle and surrounding the engine core (see Fig. 1), and wherein at least part of the main airflow conduit of the single-piece gas turbine engine bleed duct is located within the bypass duct (see Fig. 1). 

Regarding claim 11:
Sennoun either alone or as modified discloses all the limitations.
Sennoun further discloses wherein the engine core comprises a first air plenum chamber containing air at a first pressure and a second air plenum chamber containing air at a second pressure, the first pressure being lower than the second pressure, and wherein the first inlet duct is connected to the first air plenum chamber and the second inlet duct is connected to the second air plenum chamber (see at least Fig. 1-2). 

Regarding claim 12:
Sennoun either alone or as modified discloses all the limitations.
Sennoun further discloses a first actuator to actuate the pressure regulating valve and a second actuator to actuate the control valve (col. 4, L 3-8 & 51-61; col. 5, L 14-18: controller #48 controls the pressure of these valve via their respective actuators inherently present).

Regarding claim 13:
Sennoun either alone or as modified discloses all the limitations.
Sennoun further discloses wherein at least one of the first and second actuators are controllable from a location #48 outside the gas turbine engine (see col. 4, L 3-8).

Regarding claim 17:
Sennoun either alone or as modified discloses all the limitations.
Sennoun further discloses a casing #26 for the engine core, wherein the first and second inlet ducts are located within the casing for the engine core (see at least Fig. 1). 

Regarding claim 18:
Sennoun either alone or as modified discloses all the limitations.
Sennoun further discloses wherein at least a portion of the main air conduit is located within the casing for the engine core (see at least Fig. 1). 

Regarding claim 19:
Sennoun either alone or as modified discloses all the limitations.
Sennoun further discloses wherein a single duct #28 transmits bleed flow through a bypass duct, bypassing the engine core (see at least Fig. 1; col. 3, L 36-39).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sennoun (US 8397487 B2) in view of Ott (US 20170321824 A1); and further in view of Jansen (US 7913973 B1).

Regarding claim 6:
Sennoun either alone or as modified discloses all the limitations; except for wherein the control valve is fueldraulically or hydraulically actuated.

Nonetheless, the usage of fueldraulically or hydraulically actuated control valve is well known in the art (see for example Jansen, col. 4, L 59-61).

Thus, as per MPEP 2144.06 – II, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Sennoun either alone or as modified with the control valve being fueldraulically or hydraulically actuated as taught by Jansen.

One of ordinary skills would have recognized that doing so would have allowed the valve to operate more accurately and more reliably as suggested by Jansen (col. 4, L 59-61).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sennoun (US 8397487 B2) in view of Ott (US 20170321824 A1); and further in view of Bradbrook (US 20170370290 A1).

Regarding claim 9:
Sennoun discloses wherein the turbine is a first turbine, the compressor is a first compressor, and the core shaft is a first core shaft.

Sennoun either alone or as modified does not disclose wherein the engine core further comprises a second turbine, a second compressor, and a second core shaft connecting the second turbine to the second compressor.

Bradbrook discloses wherein a turbine engine comprises a first turbine, a first compressor, and a first core shaft; the engine further comprising a second turbine, a second compressor, and a second core shaft connecting the second turbine to the second compressor (see Fig. 2, [0022]).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Sennoun with the arrangement claimed above as taught by Bradbrook.

One of ordinary skills would have recognized that doing so would have enabled a higher overall pressure ratio; thereby, improving thermodynamic.

Note: the limitation “the second turbine, second compressor, and second core shaft are arranged to rotate at a higher rotational speed than the first core shaft” constitutes an intended use limitation that does not further limit the structure of the claimed invention. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114-II - Ex parte Masham, 2 USPQ2d 1647 (1987)).

Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sennoun (US 8397487 B2) in view of Ott (US 20170321824 A1); and further in view of Hussain (US 20170114657 A1).

Regarding claim 14-15:
Sennoun either alone or as modified discloses all the limitations; except for wherein the first actuator comprises a first servo motor connected to a first linkage to actuate the pressure regulating valve and wherein the second actuator comprises a second servo motor connected to a second linkage to actuate the control valve; and wherein each actuator is connected to a pressure source and is pneumatically controlled.

Nonetheless, controlling a valve via an actuator comprising a servo motor connected to a linkage is well known in the art as taught by Hussain (see Fig. 5a-b, [0029-0035]); and pneumatically controlling a valve via a pressure source connected to an actuator are well known principles of the prior art (official notice).

Thus, as per MPEP 2144.06 – II, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Sennoun either alone or as modified with the valves controlled in the manner as claimed in the claims above.

One of ordinary skills would have recognized that controlling the valves via servo motors and via pneumatic controlled means would have allowed for the valves to operate more accurately and more reliably.

Regarding claim 16:
Sennoun either alone or as modified discloses all the limitations; except for an actuator plate connected to the single-piece gas turbine engine bleed duct and wherein each actuator is connected to the actuator plate.

Nonetheless, Hussain teaches actuator plate #312 for mounting multiples valve actuators #346.

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Sennoun either alone or as modified with an actuator plate for mounting the multiples actuators as taught by Hussain.

One of ordinary skills would have recognized that doing so would have would have provided support for the actuators so as to improve the structural integrity of the system.

As modified; the actuator plate is connected to the single-piece duct (at least structurally); since all the components of the device as modified are assembled to form a single unit.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Rajagopalan (US 20180117718 A1) discuses mounting multiple pipe segments so as to form a single pipe.




	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763